Tom Canard and Eliza Canard were married about the year 1890, and continued to live together as husband and wife until about 1907. Then Eliza abandoned her husband and commenced to live with Edward Webster; they procured a marriage license and had a purported marriage ceremony performed. Soon thereafter, Tom Canard commenced to live with Melissa Canard. No divorce proceedings were had between Tom and Eliza. Tom Canard while living with Melissa died on the year 1911. In a suit between Eliza and Melissa as to the ownership of the allotment of Tom Canard, Eliza testified that she was the wife of Tom Canard, deceased, and in the proceedings still retained his name. Edward Webster was living with Eliza at the time of the death of Tom Canard. Eliza testified in the declaration of heirship proceedings that Edward Webster went away and came back to live with her at irregular intervals between the years 1911 and 1915. She also testified that she knew it was not right to live with Edward, but that she did so because he wanted her to. In July, 1915, Edward finally left the home of Eliza. After leaving the home of Eliza, Edward stated he was going to marry Louisa Jimboy, and they commenced to live together and held themselves out in the community as husband and wife. The couple attended camp meetings in the neighborhood, where all the parties involved in this case lived, passing themselves as husband and wife, and occupying the same tent. Two children, Hazel and Edward Lee, were born to Louisa and Edward. The parties had been living together about one year when Hazel was born. No formal marriage ceremony was had between the parties. Louisa testified that Edward advised her that they would later secure a marriage license and have a regular marriage ceremony performed. The separation of Tom Canard and Eliza and their attempted marriage with other parties did not amount to a divorce or legal separation under the law as it then existed. Butler v. Wilson, 54 Okla. 229,153 P. 825; Palmer v. Cully, 52 Okla. 465, 153 P. 154.
As Eliza had a living husband at the time of the attempted marriage between her and Edward, such attempted marriage was a nullity, and the continued cohabitation thereafter was bigamous and criminal. Eliza relies alone on the cohabitation as shown between her and Edward Webster after the death of Tom Canard to establish a marriage between them. There is no testimony offered by her indicating or expressing any intention between her and Edward Webster to establish the marriage relation between them after the death of Tom Canard, the husband of Eliza. The fact that these parties continued to live together at irregular intervals from 1911, the date of the death of Eliza's husband, to July, 1915, will not support the resumption that such cohabitation was intended to constitute a marriage between the parties after the death of her husband. The want of expression on the part of Eliza and Edward of intentions to establish the marriage relation, coupled with the announced purpose of Edward to marry Louisa, and the following up of the declaration by commencing to live with her, *Page 61 
and holding her out in the community as his wife, and continuing to so live with her until his death, precludes the presumption that the marriage relation arose between Edward and Eliza.
In Clark v. Barney, 24 Okla. 455, 103 P. 598, in the syllabus thereof, this court said:
"A marriage contracted by two parties, one of whom had a living, undivorced spouse which was known by both parties to the alleged marriage contract, which was bigamous and criminal in its inception, the undivorced spouse dying shortly after such bigamous marriage, and said relations continuing thereafter without any apparent change until the death of one of the parties thereto, there is no presumption of change of relations, and without more such could not ripen into a common-law marriage."
In the body of the opinion the court, speaking through Mr. Justice Williams, made use of the following language:
"Whilst it is the policy of the law to encourage legitimacy, yet, in order to do so, it will not encourage licentiousness. This relation, in its inception being bigamous and adulterous, after the death of the said Margaret Barney there is no presumption of a change of relation, and if there was such a change it must expressly appear by proof, to place the parties in the eyes of the law in a lawful relation. Common-law marriage grows out of good faith, honest intentions, and proper purposes, and if willful bigamous relations, after the death of the party who has been wronged by the other spouse, are to ripen per se by the continuance, of such cohabitation, without any perceptible change in the manner of such relations, into a common-law marriage in order to put the seal of legitimacy upon such cohabitation, it would tend to put a premium upon the disregard of marital relations."
Therefore, when Eliza deserted her husband and small children and entered into an adulterous relation with Edward Webster, we cannot, even by the greatest possible stretch of the imagination, reach the conclusion that she was actuated by "good faith, honest intentions, or proper purposes," especially in view of the fact that she retained the name of her former husband, Tom Canard, and laid claim to a portion of his estate as his wife. We hesitate to place the stamp of approval upon such relations as the record discloses existed between either Edward and Eliza or Edward and Louisa. Clearly, to our mind, the record does not disclose a state of facts which justifies us in reaching the conclusion, as measured by the rules laid down in former opinion of this court, that Edward and Eliza were common-law husband and wife. The record discloses, however, that Louisa bore two children by Edward; that they occupied the relation of husband and wife, and that he died at her home and we hesitate to brand the children of Louisa and Edward as bastards and allow his estate to go to Eliza instead of to his children, even though Louisa's relations with Edward may have been as reprehensible as were those of Eliza.
As no marriage relation existed between Edward and Eliza at the time of his final abandonment of Eliza in 1915, he was free to contract a valid marriage with Louisa, and if it can be said that Edward's estate should be disposed of upon the so-called common-law marriage theory, the acts and conduct between Edward and Louisa were sufficient to constitute a common-law marriage. In re Love's Estate, 42 Okla. 478, 142 P. 305; Palmer v. Cully (supra); Sanders v. Sanders, 67 Okla. 3, 168 P. 197.